         Case 1:18-cv-01901-EGS Document 51 Filed 09/19/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

M.J., by and through her next friend J.J., and        )
L.R., by and through her next friend D.M.,            )
on behalf of themselves and all others                )
similarly situated; and                               )
UNIVERSITY LEGAL SERVICES, INC.,                      )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    ) Civil Action No. 1:18-cv-1901 (EGS)
                                                      )
THE DISTRICT OF COLUMBIA, et al.,                     )
                                                      )
                                                      )
       Defendants.                                    )


                                 NOTICE OF WITHDRAWAL

       The Clerk of the Court will please withdraw the appearance of Francis Javier Nugent,

Esq. as counsel for Plaintiffs M.J., by and through her next friend J.J., L.R., by and through her

next friend D.M., on behalf of themselves and all others similarly situated; and University Legal

Services Inc. d/b/a Disability Rights DC in the above-captioned matter.

Dated: September 19, 2019                        Respectfully submitted,

                                                  /s/Francis Nugent
                                                 Francis Javier Nugent (Bar No. 1017357)
                                                 DISABILITY RIGHTS DC at
                                                 UNIVERSITY LEGAL SERVICES
                                                 220 I Street, NE, Suite 130
                                                 Washington, DC 20002
                                                 Tel: 202-547-0198 ext. 113
                                                 Fax: 202-547-2662 (not for service)
             Case 1:18-cv-01901-EGS Document 51 Filed 09/19/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE


       I hereby certify that, on this 19 day of September, 2019, a true and accurate copy of

the foregoing Notice of Appearance was filed with the Court using the CM/ECF system,

which will send a notification of such filing to all counsel of record.



                                                             /s/ Francis Javier Nugent




                                                   2
